Supplement Dated May 11, 2011 to Prospectus Dated May 1, 2011 for Group Variable Universal Life Insurance Special Features of the Group Contract for Executive GVUL This document is a supplement to the prospectus dated May 1, 2011 (the “prospectus”) for the Group Variable Universal Life Insurance Contract and Certificates that The Prudential Insurance Company of America (“Prudential,” “we,” “us”) offers to you.It replaces any supplements distributed before the effective date noted above.This supplement must be accompanied by the prospectus.The prospectus describes the insurance features and other aspects of the Group Contract and Certificates made available to your group. Special terms that we use are defined in the prospectus. See the Definitions of Special Terms section of the prospectus. TABLE OF CONTENTS Page Benefits and Risks 2 Fee Tables 2 Portfolio Companies 4 The Funds 4 Investment Manager 4 Investment Subadvisers for the Prudential Series Fund 5 Investment Advisers for Unaffiliated Funds / Portfolios 6 Service Fees Payable to Prudential 6 Charges 6 Charge for Taxes Attributable to Premiums 6 Daily Charges for Mortality and Expense Risks 7 Daily Charges for Investment Management Fees and Expenses 7 Monthly Charges 7 Possible Additional Charges 7 Eligibility and Enrollment 8 Eligibility 8 Enrollment Period 8 “Free Look” Period 8 Maximum Age 8 Coverage Information 8 Face Amount 8 Changes in Face Amount 8 Increases in Face Amount 8 Decrease in Face Amount 8 Definition of Life Insurance 8 Additional Insurance Benefits 9 Accelerated Benefit Option 9 Lapse and Reinstatement 9 Loans 9 Surrender Charge 9 Additional Premium Payments 9 Exclusions 9 Changes in Personal Status 9 Continuing Coverage If You Become Totally Disabled 9 Continuing Coverage at Retirement 9 Continuing Coverage When You Leave The Group For Reasons Other Than Retirement 10 TABLE OF CONTENTS OF THE FUND PROSPECTUSES 11 GVULEXGSUP102 Benefits and Risks The prospectus contains a summary of the risks and benefits that are associated with purchasing and owning Group Variable Universal Life insurance. You must read the prospectus and this supplement together to fully understand how Group Variable Universal Life Insurance works. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering a Certificate. In several instances we use the terms “maximum” and “current charge.” The “maximum” in each instance is the highest charge that we are entitled to make under the Group Contract. The “current charge” is the amount that we are now charging. If circumstances change, we reserve the right to increase each current charge up to the maximum, without giving any advance notice. The first table describes the fees and expenses that you will pay at the time you buy the Certificate, pay premiums, make transfers between investment options, take a loan, or surrender the Certificate. Transaction Fees Charge When Charge is Deducted Amount Deducted Charge for Sales Expenses (Load) This charge is deducted from each premium when the premium is paid. Maximum - 3.5% Current – 0.0%. Charge for Taxes Attributable to Premiums1 This charge is deducted from each premium when the premium is paid. Current – 2.60% Withdrawal Charge This charge is assessed on a Withdrawal (Partial Surrender) from the Certificate Fund. Maximum - the lesser of $20 and 2% of the amount withdrawn. Current - $0.00. Transfer Charge This charge is assessed when transfers between investment options exceed 12 in a Certificate year. Maximum - $10 per transfer after the twelfth. Current - $0.00 Charge for Additional Statements This charge is assessed each time you request an additional statement. Maximum - $20 per statement Current - $0.00 1. For these purposes, “taxes attributable to premiums” shall include any federal, state or local income, premium, excise, business, or any other type of tax (or component thereof) measured by or based upon the amount of premium received by Prudential.In some states, this is called a premium based administrative charge. Currently the amount deducted is 2.60% of each premium payment. However, this amount is subject to change, based on state, local and federal tax rates. 2 The next table describes the fees and expenses that you will pay periodically during the time that you own the Certificate, not including the Funds’ fees and expenses. Periodic Charges Other Than The Funds’ Operating Expenses Charge When Charge is Deducted Amount Deducted Account Charge for Variable Investment Options (for Mortality and Expense Risk) Daily Maximum - 0.90%1 of the amount of assets in the variable investment options. Current – 0.45%1 of the amount of assets in the variable investment options. Charge for Administrative Expenses Monthly Maximum - $6.00 Current - $0.00 *Cost of Insurance2 Minimum and Maximum Guaranteed Charge Monthly Maximum - $50.48 Minimum - $0.04 Representative guaranteed charge - $0.854 Net Interest on Loans5 Annually 2% *Additional Insurance Benefits3: Child Dependents Term Life Insurance Monthly Maximum - $0.126 Minimum - $0.126 Representative current charge - $0.127 Spouse Dependents Term Life Insurance Monthly Maximum - $2.506 Minimum - $0.066 Representative current charge - $.298 AD&D on employee’s life Monthly Maximum - $0.026 Minimum - $0.026 Representative current charge - $0.027 Waiver Benefit Monthly Maximum - $3.586 Minimum - $0.0036 Representative current charge - $0.027 * The charges shown for Cost of Insurance and AD&D on employee’s life are expressed as rates per $1,000 of Net Amount at Risk.The charges shown for Spouse and Child Term Insurance are expressed as rates per unit.One unit includes $5,000 spouse coverage, $100 child coverage if the child is less than 6 months old, and $4,000 child coverage if the child is 6 months old and over. 1. The daily charge is based on the effective annual rate shown. 2. The Cost of Insurance (“COI”) charge varies based on individual characteristics. The amounts shown in the table may not be representative of the charge that a particular Participant will pay. Your Certificate contains more information about the particular COI charges that apply to you. 3. These benefits may not be available to some groups. 4. The representative guaranteed charge for cost of insurance is a sample guaranteed maximum rate charged for a 53 year old insured.The representative guaranteed charge of the cost of insurance may vary by Executive GVUL contract based on age, most common rating class of actual certificates, and demographics of the group. 5. The net interest on loans reflects the additional interest you pay above the effective annual interest we credit to your loan.The loan interest crediting rate will generally be equal to the Fixed Account crediting rate. 6. These are the maximum and minimum rates currently charged on one of our existing Executive Group contracts.The contract does not specify a guaranteed maximum or minimum rate for additional insurance benefits. 7. The representative current charge for additional insurance benefits are sample rates currently charged on one of our existing Group contracts. 8. The representative current charge for spouse term insurance is a sample rate currently charged on one of our existing Executive GVUL contracts for a 53 year old insured, who is the spouse of an active employee. 3 The next table describes the Fund fees and expenses that you will pay periodically during the time that you own the Certificate.The table shows the minimum and maximum fees and expenses charged by the Portfolio Companies for the Funds available under your plan. More detail concerning each Fund’s fees and Expenses, as well as objective and investment strategy is contained in the Prospectus for each Fund. Total Annual Fund Operation Expenses Minimum Maximum These are expenses that are deducted from the Fund’s assets, including management fees, any distribution [and/or service] (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements. 0.38% 1.46% Portfolio Companies Set out below is a list of each available Fund and its investment adviser/investment manager. Certain Funds have adopted distribution plans pursuant to the federal securities laws, and under those plans, the Fund may make payments to Prudential and/or its affiliates for certain marketing efforts. The Funds Each of these Funds is detailed in separate prospectuses that are provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the variable investment options.There is no assurance that the investment objectives of the variable investment options will be met.There may be Portfolios or Funds described in the accompanying Fund prospectuses that are not available in this product.Please refer to the list below to see which variable investment options you may choose. The terms “Fund” and “Portfolio” are largely used interchangeably.Some of the variable investment options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses. Investment Manager Prudential Investments LLC (“PI”) serves as investment manager of the Prudential Series Fund. The Funds’ Investment Management Agreements, on behalf of each Portfolio, with PI (the “Management Agreements”), provide that PI (the “Investment Manager”) will furnish each applicable Portfolio with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Portfolio. The Investment Manager must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. The charts below reflect the variable investment options in which the Account invests, their investment objectives, and each variable investment option’s investment advisers and investment subadvisers.The full names of the investment subadvisers and investment advisers are listed immediately following each chart.For Portfolios with multiple subadvisers, each subadviser manages a portion of the assets for that Portfolio. Prudential Series Fund – Class I Shares Portfolios / Objectives Style/Type Subadvisers Conservative Balanced: Total investment return consistent with a conservatively managed diversified portfolio. Balanced PIM QMA Diversified Bond: High level of income over a longer term while providing reasonable safety of capital. Fixed Income - Corporate PIM Equity: Long-term growth of capital. Large-Cap Core Jennison Government Income: High level of income over the long term consistent with the preservation of capital. Fixed Income - Government PIM 4 High Yield Bond: High total return. Fixed Income – High Yield PIM Jennison: Long-term growth of capital. Large-Cap Growth Jennison Money Market: Maximum current income consistent with the stability of capital and the maintenance of liquidity. Fixed Income – Money Market PIM Small Capitalization Stock: Long-term growth of capital. Small-Cap Core QMA Stock Index: Investment results that generally correspond to the performance of publicly-traded common stocks. Large-Cap Core QMA Value: Capital appreciation. Large-Cap Value Jennison Investment Subadvisers for the Prudential Series Fund · Jennison Associates LLC (“Jennison”) · Prudential Investment Management, Inc. (“PIM”) · Quantitative Management Associates LLC (“QMA”) Unaffiliated Funds / Portfolios Funds / Portfolios / Objectives Style/Type Advisers AllianceBernstein Real Estate Investment Portfolio1: Total return from long-term growth of capital and income. Sector AllianceBernstein DWS Dreman Small Mid Cap Value1: Long-term capital appreciation. Multi-Cap Value Deutsche DWS Government & Agency Securities VIP1: High current income consistent with preservation of capital. Fixed Income – Government Deutsche Templeton Foreign Securities Fund2: Long-term capital growth. International – Equity Investment Counsel Lazard Retirement Emerging Markets Equity Portfolio3: Long-term capital appreciation. International – Equity Lazard MFS Research Bond Series4: Total return with an emphasis on high current income, but also considering capital appreciation. Fixed Income – Corporate MFS T. Rowe Price Equity Income Portfolio: Substantial dividend income as well as long-term growth of capital. Large –Cap Value T. Rowe Price T. Rowe International Stock Portfolio: Long-term growth of capital. International – Equity T. Rowe Price T. Rowe New America Growth Fund: Long-term capital growth. Multi-Cap Growth T. Rowe Price 1. Class A Shares 2. Class 2 Shares 3. Service Shares 4. Initial Class Shares 5 Investment Advisers for Unaffiliated Funds / Portfolios · AllianceBernstein L.P. (“AllianceBernstein”) · Deutsche Investment Management Americas Inc. (“Deutsche”) · Lazard Asset Management LLC ("Lazard") · Massachusetts Financial Services Company ("MFS") · T. Rowe Price Associates, Inc. ("T. Rowe Price") · Templeton Investment Counsel, LLC (“Investment Counsel”) Service Fees Payable to Prudential Prudential has entered into agreements with the investment adviser or distributor of the underlying funds.Under the terms of these agreements, Prudential provides administrative and support services to the funds for which it receives an annual fee based on the average assets allocated to the Fund or portfolio under the Contract from the investment adviser, distributor and/or the Fund.These agreements, including the fees paid and services provided, can vary for each underlying mutual fund whose Funds are offered as investment options. Prudential and/or our affiliates may receive substantial and varying administrative service payments and Rule 12b-1 fees from certain underlying Funds or related parties.These types of payments and fees are sometimes referred to as “revenue sharing” payments.Rule 12b-1 fees and administrative service payments partially compensate for distribution, marketing, and/or servicing functions and for providing administrative services with respect to Contract owners invested indirectly in the Fund, which include duties such as recordkeeping, shareholder services, and the mailing of periodic reports.We receive administrative services fees with respect to both affiliated underlying Funds and unaffiliated underlying Funds.The administrative services fees we receive from affiliates originate from the assets of the affiliated Fund itself and/or the assets of the Fund’s investment adviser.In either case, the existence of administrative services fees may tend to increase the overall cost of investing in the Fund.The existence of a 12b-1 fee will always increase the overall cost of investing in those funds.In addition, because these fees are paid to us, allocations you make to these affiliated underlying Funds may benefit us financially if these fees exceed the costs of the administrative support services. The 12b-1 fees and administrative services fees that we receive may vary among the different fund complexes that are part of our investment platform.Thus, the fees we collect may be greater or smaller, based on the Funds that you select.In addition, we may consider these payments and fees, among a number of factors, when deciding to add or keep a Fund on the “menu” of Funds that we offer through the product.We collect these payments and fees under agreements between us and a Fund’s principal underwriter, transfer agent, investment adviser and/or other entities related to the Fund.As of May 1, 2011, the administrative service fees we receive range from .05% to .25% of the average assets allocated to the Fund.The service fees received from The Prudential Series Fund are 0.05%.Some funds pay a 12b-1 fee instead of, or in addition to, the administrative services fees. The 12b-1 fee we receive is equal to 0.25% of the average assets allocated to the Funds indicated below. The following Portfolios currently pay a 12b-1 fee: · Franklin Templeton Foreign Securities · Lazard Retirement Emerging Markets Equity Charges The current charges under your Group Contract are as follows: Charge for Taxes Attributable to Premiums We will deduct a charge for taxes attributable to premiums. These taxes include federal, state or local income, premium, excise, business or any other type of tax (or part of one) that is based on the amount of premium we receive. This charge is currently made up of two parts: · The first part is for state and local premium taxes. Currently, it is 2.25% of the premium Prudential receives.(In some states, this charge is called a premium-based administrative charge.)The rates are subject to change based on local, state and federal tax rates. 6 · The second part is for federal income taxes measured by premiums. Currently, it is 0.35%of premiums received by Prudential. We believe that this second charge is a reasonable estimate of an increase in our federal income taxes resulting from a 1990 change in the Internal Revenue Code.This charge is intended to recover this increased tax. We will deduct this charge from each premium payment you make before we invest the payment in the investment options you selected. We may increase this charge if the cost of our taxes related to premiums is increased. We also reserve the right to deduct a charge to cover federal, state or local taxes that are imposed on the operations of the Account.These are taxes other than those described above.Currently, we do not deduct any charge to cover these additional taxes. Daily Charges for Mortality and Expense Risks Prudential deducts this charge from the assets of the subaccount(s) that correspond to the Funds you select. This charge is to compensate Prudential for assuming mortality and expense risks. Prudential does not deduct this charge from assets invested in the Fixed Account. The current daily charge for mortality and expense risks is equivalent to an effective annual rate of 0.45%. Daily Charges for Investment Management Fees and Expenses Each of the underlying mutual funds deducts investment management fees and other expenses. These fees are described earlier in this supplement. Monthly Charges Monthly charges.Prudential deducts a monthly charge for the cost of insurance from your Certificate Fund. For certificates currently available to the largest existing group case, the highest current rate per thousand is $39.01, and applies to insureds at age 99.The lowest current rate per thousand is $0.05, and applies to insureds under age 24. The following table provides sample per thousand rates (net of taxes): Insured’s Age Monthly Cost of Insurance Rate per $1000 35 45 55 65 Spouse and Child Term Insurance: The rate for child term insurance is currently $0.08 per thousand.The highest current rate per thousand for spouse term insurance is currently $2.50 and applies to insureds age 94 and older.The lowest current rate per thousand is $.06, and applies to insureds under age 24. AD&D on the Employee’s Life:The rate per thousand currently offered for this coverage is $.02.Generally, one rate is payable at all ages for a given group of insureds. Waiver Benefit: The current waiver charges will vary from $0.003 to $3.58 per $1,000 of Net Amount at Risk per month. Possible Additional Charges For details on possible additional charges, please see the Charges and Expenses section of the prospectus. 7 Eligibility and Enrollment Eligibility Eligible Group Members are active employees, classes or members of the Group as determined by the employer or Group Contract holder. We refer to each Eligible Group Member who buys coverage as a "Participant."When the term "you" or "your" is used, we are also referring to a Participant. Enrollment Period There is no limited enrollment period. Eligible Group Members may enroll at any time during the year. But, if the person applies for coverage more than 31 days after first becoming eligible, Prudential will ask for evidence of good health before that person can become covered. “Free Look” Period Generally, you may return a Certificate for a refund within 10 days after you receive it. This 10-day period is known as the “free look” period. Some states allow a longer period. You can ask for a refund by mailing the Certificate back to Prudential. During the first 20 days after the initial Certificate Date, your premium payments will be invested in the Fixed Account. Prudential reserves the right to limit contributions and transactions during the free look period. See the "Free Look" Period section of the prospectus for more details. Maximum Age Generally, Prudential will not accept an enrollment form requesting coverage on an Eligible Group Member who is older than age 75. Also, a Participant's Face Amount of Insurance will end at the maximum age shown in the Certificate (usually, that is age 100). Coverage Information Face Amount The minimum Face Amount is $50,000. When a Face Amount is based on salary, we round the Face Amount to the next higher multiple of $1,000 if it is not already an even multiple of $1,000. See the How Prudential Issues Certificates section of the prospectus. Evidence of insurability satisfactory to Prudential will be required if the Face Amount exceeds the limits set forth in your Certificate. Changes in Face Amount Increases in Face Amount For Face Amounts based on annual salary or earnings, we may increase Face Amounts based on salary or earnings information reported to us. At any time, you may choose to increase your Face Amount of insurance, but you must provide evidence of good health. Decrease in Face Amount Face Amounts will not decrease unless you request a decrease. Definition of Life Insurance We use the "Guideline Premium Test" for purposes of ensuring that your coverage meets the Internal Revenue Code's definition of life insurance. The Certificate Fund may have grown to the point where we would need to increase the Death Benefit to continue to meet this test. 8 Under this method we would increase the Death Benefit (before we deduct any Certificate Debt and outstanding charges) to make it equal to a specified "corridor percentage" of the Certificate Fund based on your Attained Age.See the Adjustment in the Death Benefit section of the prospectus for the “corridor percentage”. Additional Insurance Benefits Accelerated Benefit Option You can choose to receive an early payment of part of the Death Benefit when diagnosed as being terminally ill. In this situation, you may elect up to 90% of the Death Benefit, subject to a maximum of $500,000. "Terminally ill" means you have a life expectancy of 12 months or less (6 or 24 months in some states).This benefit and the specific rules that apply to your group can be found in your certificate. Lapse and Reinstatement You may request reinstatement of a lapsed Certificate any time within 5 years after the end of the grace period. But, you must be less than the maximum age at which a Certificate may be held. We will not reinstate a lapsed Certificate if the Group Contract under which the Certificate was issued ended and you did not have the right to continue your insurance. Loans The minimum amount you may borrow at any one time is $100. Surrender Charge You may surrender your Certificate for its Cash Surrender Value at any time.If you do, your insurance coverage will end.Prudential will calculate the Cash Surrender Value as of the Business Day on which we receive your request form in Good Order.There is no charge for surrendering your certificate. Additional Premium Payments In addition to routine premium payments, you may make additional premium payments at any time. Each additional premium payment must be at least $20. Prudential reserves the right to limit the amount of additional premiums. Exclusions As stated in the prospectus, Group Variable Universal Life Insurance has a suicide exclusion. See the Suicide Exclusion section of the prospectus for details. Changes in Personal Status Continuing Coverage If You Become Totally Disabled If you become totally disabled prior to age 60 and are unable to work in any occupation, Prudential will extend your Group Variable Universal Life coverage so that you will continue to have insurance coverage equal to the Face Amount of your Certificate until you reach age 65 or are no longer totally disabled. When you reach age 65 or are no longer totally disabled, you may continue your Group Variable Universal Life Coverage even if you are on a disability leave of absence. Prudential will bill you directly for premium payments and will charge a fee, currently $3 per bill, for administrative expenses. Continuing Coverage at Retirement You can continue coverage at retirement. Prudential will bill you directly for premium payments and will charge a fee, currently $3 per bill, for administrative expenses. 9 Continuing Coverage When You Leave the Group For Reasons Other Than Retirement You may elect to continue your Group Variable Universal Life coverage if you leave for any reason and are no longer an Eligible Group Member. We call this "Continuation Coverage." Continuation rates are higher than rates for coverage as an Eligible Group Member, but will not exceed the guaranteed rates. Prudential will bill you directly for premium payments and will charge a fee, currently $3 per bill, for administrative expenses. Please contact The Prudential Insurance Company of America’s Group Variable Universal Life Customer Service Center at (800) 562-9874 to answer any questions or to obtain transaction forms. 10 TABLE OF CONTENTS OF THE FUND PROSPECTUSES AllianceBernstein Variable Products Series Fund, Inc.: Appendix 1 AllianceBernstein VPS Real Estate Investment Portfolio DWS Variable Series II: Appendix 2 DWS Dreman Small Mid Cap Value VIP DWS Variable Series II: Appendix 3 DWS Government & Agency Securities VIP Franklin Templeton Variable Insurance Products Trust: Appendix 4 Templeton ForeignSecurities Fund Lazard Retirement Series, Inc.: Appendix 5 Lazard Retirement Emerging Markets Equity Portfolio MFS® Variable Insurance Trustsm: Appendix 6 MFS Research Bond Series T. Rowe Price Equity Series, Inc.: Appendix 7 Equity Income Portfolio T. Rowe Price Equity Series, Inc.: Appendix 8 New America Growth Portfolio T. Rowe Price International Series, Inc.: Appendix 9 International Stock Portfolio The Prudential Series Fund Portfolio: Appendix 10 Conservative Balanced Diversified Bond Portfolio Equity Portfolio Government Income Portfolio High Yield Bond Portfolio Jennison Portfolio Money Market Portfolio Small Capitalization Portfolio Stock Index Portfolio Value Portfolio 11
